internal_revenue_service number release date index number 2207a ---------------------------- -------------------------------- -------------------------------- ---------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-120136-05 date september legend legend decedent spouse spouse’s trust --------------------------------------------------- ----------------------------------------------------- ------------------------------------------------------------------------ ------------------------- ------------------------------------------- ---------------------------------------------------- --------------------------------------------------------------------------------------------------------------- x date state court dear ------------- family_trust marital trust descendants trust company year date date state ------------- --------------------- -------------------------------- --------------------------------------------------- ------- --------------------------------------- ------------------------------------------ ------------------- ------------------- ------------- state law state law this letter is in response to a letter dated date and subsequent correspondence from your authorized representative requesting a ruling concerning the gift_tax treatment of a proposed non-qualified disclaimer of the entire_interest in a qualified_terminable_interest_property qtip_trust the facts and representations submitted are summarized as follows decedent and spouse residents of state created family_trust a revocable inter_vivos_trust in year and funded the trust with community_property plr-120136-05 decedent died on date survived by spouse and eight children spouse and children are still living under the provisions of family_trust upon the death of decedent the trust is to be divided into two separate shares the decedent’s share and the survivor’s share under section a of article vi of family_trust one-half of all community_property comprising part of the trust or added to the trust by reason of decedent’s death is to be allocated to each share decedent’s interest in any property which was the decedent’s separate_property passing to the trust by reason of decedent’s death is to be allocated to decedent’s share survivor’s share is to be distributed to spouse’s trust and administered in accordance with its provisions section d-2 d of article vi of family_trust provides that the residue of decedent’s share is to be distributed to marital trust under article viii the trustee is to pay the entire net_income of marital trust to spouse during spouse’s lifetime in quarterly or more frequent installments the trustee is to pay spouse the principal of marital trust if spouse is in need of additional money for reasonable support spouse also has the right to occupy without rental or accounting to the trustee any home apartment or condominium in which marital trust has any interest and the right to direct the trustee to sell trust assets that produce little or no income and reinvest the proceeds in income-producing assets selected by the trustee under section d of article viii of family_trust after spouse’s death the trustee is to pay any undistributed_income of marital trust to spouse’s estate and the balance of marital trust after payment of taxes and a distribution of dollar_figurex to company is to be distributed to descendants trust for the benefit of descendants of decedent decedent's united_states estate and generation-skipping_transfer_tax return form_706 was filed on or before date the executors of decedent’s estate elected to treat marital trust as a qualified_terminable_interest_property trust pursuant to sec_2056 of the internal_revenue_code spouse proposes to execute an irrevocable disclaimer of spouse’s entire_interest in marital trust the disclaimer will not be a qualified_disclaimer under sec_2518 and thus will be subject_to federal gift_tax state law provides that a beneficiary may disclaim an interest in a_trust and if the disclaimer is a valid disclaimer under state law the trust will be distributed as if the disclaimant predeceased the person creating the trust state law under state law a disclaimer made within nine months of the decedent’s death is presumed to be a timely disclaimer and if the disclaimer is made more than nine months from the date of the decedent’s death the burden is on the disclaimant to demonstrate that the disclaimer was made within a reasonable_time after the disclaimant acquired knowledge of the interest being disclaimed state law plr-120136-05 on date state court issued an order that spouse’s disclaimer made within days following the issuance of a favorable private_letter_ruling from the internal_revenue_service will be a timely disclaimer under state law the order also provides that pursuant to state law and family_trust as a result of such disclaimer the assets of marital trust will pass to spouse’s issue by right of representation as provided in marital trust spouse and decedent’s children have executed an agreement that in the event spouse executes the disclaimer and receives a private_letter_ruling from the internal_revenue_service that the disclaimer will result in certain tax consequences decedent’s children agree to pay all gift_tax attributable to spouse’s transfer spouse requests a ruling that spouse’s non-qualified disclaimer of his entire_interest in marital trust will be treated as a disposition of spouse’s qualifying_income_interest_for_life under sec_2519 of the fair_market_value of the entire property of marital trust less the amount of federal gift_tax paid_by the persons receiving the property sec_2001 imposes a tax on the transfer of the taxable_estate of every sec_2056 provides that for purposes of the tax imposed by sec_2001 the sec_2056 provides in pertinent part that no deduction shall be allowed decedent who is a citizen or resident_of_the_united_states value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes from the decedent to the surviving_spouse under sec_2056 where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail and on such termination the property passes to a person other than the surviving_spouse or the spouse's estate of qualified_terminable_interest_property under sec_2056 qualified_terminable_interest_property is treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property is treated as passing to any person other than the surviving_spouse for purposes of sec_2056 property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and no person has a power to appoint any part of the property to any person other than the surviving_spouse during under sec_2056 the term qualified_terminable_interest_property means sec_2056 provides an exception to the rule_of sec_2056 in the case plr-120136-05 the surviving spouse's life sec_2044 provides that the value of the gross_estate shall include the value of any property in which the decedent had a qualifying_income_interest_for_life sec_2044 provides that sec_2044 applies to any property if sec_2519 did not apply with respect to a disposition by the decedent of part or all of such property sec_2501 imposes a tax for each calendar_year on the transfer of property by gift by an individual and sec_2502 provides that the payment of the gift_tax is the liability of the donor sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible adequate_and_full_consideration in money_or_money's_worth the amount by which the value of the property exceeds the value of the consideration is deemed a gift sec_2512 provides that where property is transferred for less than sec_2518 provides in part that if a person makes a qualified_disclaimer with respect to any interest in property then subtitle b of the code shall apply with respect to such interest as if the interest had never been transferred to such person sec_2518 provides in part that a disclaimer will not be treated as a qualified_disclaimer unless it is made within nine months after the date on which the transfer creating the interest in such property is made sec_2519 provides that any disposition of all or a part of a qualifying_income_interest_for_life in property for which an election has been made under sec_2056 is treated as the transfer of all interests in the property other than the qualifying_income interest sec_2207a provides that if a gift_tax is paid with respect to any person because of a transfer made by that person under sec_2519 then that person shall be entitled to recover the tax attributable to the transfer from the person receiving the property transferring an interest in property by reason of sec_2519 the individual is entitled to recover from the person receiving the property as defined in sec_25_2207a-1 the amount of gift_tax attributable to that property under sec_25_2207a-1 if the property is in trust at the time of the transfer the person receiving the property is the trustee and any person who has received a distribution of the property prior to the expiration of the right of recovery if the property does not remain in trust sec_2519 upon a disposition of all or part of a qualifying_income_interest_for_life in qualified_terminable_interest_property is equal to the fair_market_value of the entire property subject_to the qualifying_income interest determined on the date of the disposition under sec_25_2207a-1 of the gift_tax regulations if an individual is treated as sec_25_2519-1 provides that the amount treated as a transfer under revrul_75_72 1975_1_cb_310 holds that gift_tax imposed on a transfer that sec_25_2519-1 provides that the amount treated as a transfer under plr-120136-05 including any accumulated income and not reduced by any amount excluded from total gifts under sec_2503 with respect to the transfer creating the interest less the value of the qualifying_income interest in the property on the date of the disposition the gift_tax consequences of the disposition of the qualifying_income interest are determined separately under sec_25_2511-2 sec_25_2519-1 is further reduced by the amount the donee spouse is entitled to recover under sec_2207a relating to the right to recover gift_tax attributable to the remainder_interest the gift_tax consequences of failing to exercise the right of recovery are determined separately under sec_25_2207a-1 sec_25_2511-2 provides that the gift_tax is a primary and personal liability of the donor is an excise upon his act of making the transfer is measured by the value of the property passing from the donor and attaches regardless of the fact that the identity of the donee may not then be known or ascertainable is paid_by the donee may be deducted from the value of the transferred property in determining the amount_of_the_gift if it is established that the payment of the tax by the donee or from the property itself is a condition of the transfer if at the time of the transfer the gift is made subject_to a condition that the gift_tax is to be paid_by the donee or out of the transferred property then the donor receives consideration for the transfer in the amount_of_the_gift tax to be paid_by the donee thus under sec_2512 the value_of_the_gift is measured by the fair_market_value of the property passing from the donor minus the amount_of_the_gift tax to be paid_by the donee or from the property itself gift the gift_tax liability assumed by the donee may be deducted from the value of the transferred property if the payment of the tax by the donee is a condition of the transfer the donor's available unified_credit must be used to reduce the tax_liability that the donee has assumed to the extent the unified_credit is available that was paid_by the donee was under state law a liability of the donee to the extent of one-half of the tax the ruling holds that the donee's payment of the one-half of the state gift_tax that the donee was liable for did not constitute consideration for the transfer the payment satisfied the donee's liability and did not in any way benefit the donor only the one-half of the gift_tax that the donor was liable for but that was paid_by the donee was consideration for the transfer and could be deducted from the value_of_the_gift in determining the amount_of_the_gift although sec_2502 provides that the tax on a gift is the liability of the donor in revrul_75_72 and revrul_81_223 the burden of the tax was shifted to the donees revrul_81_223 1981_2_cb_189 holds that in determining the amount of the revrul_80_111 1980_1_cb_209 considers a situation where a state gift_tax plr-120136-05 by agreement the amount_of_the_gift on which the gift_tax was computed was reduced by the amount of gift_tax paid_by the donees in the present case spouse's disclaimer is not a qualified_disclaimer under sec_2518 accordingly spouse's disclaimer of his entire_interest in marital trust is a disposition of his qualifying_income interest in marital trust for purposes of sec_2519 the amount_of_the_gift made by spouse under sec_2519 is equal to the fair_market_value of the entire property subject_to the qualifying_income interest determined at the date of the disposition less the value of the qualifying_income interest in the property on the date of the disposition less the amount spouse is entitled to recover under sec_2207a in addition spouse is treated as making a gift of the fair_market_value of his income_interest in marital trust under sec_2511 under sec_2512 the amount_of_the_gift made by spouse is equal to the fair_market_value of the income_interest minus the amount of gift_tax paid_by the donees transfer_tax returns that you may file relating to these matters a copy of this letter should be attached to any gift estate or generation-skipping except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition we express or imply no opinion regarding the value of the property in marital trust the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely lorraine e gardner senior counsel branch passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter plr-120136-05 cc --------------------------------------------------- ---------------------------------- ------------------- -------------------------- ------------------ ----------------------------------- cc --------------------------------------- -------------------------------------- ------------------------------------------------ ---------------------------------------
